           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 1 of 24



 1   BLANK ROME LLP
     Howard M. Knee (SBN 55048)
 2   knee@blankrome.com
 3   Natalie Alameddine (SBN 296423)
     nalameddine@blankrome.com
 4   2029 Century Park East | 6th Floor
     Los Angeles, CA 90067
 5   Telephone:    424.239.3400
     Facsimile:    424.239.3434
 6

 7   BLANK ROME LLP
     Anthony B. Haller (pro hac vice to be submitted)
 8   haller@blankrome.com
     Leigh Ann Buziak (pro hac vice to be submitted)
 9   lbuziak@blankrome.com
     One Logan Square
10
     Philadelphia, PA 19103
11   Telephone:     215.569.5500
     Facsimile:     215.832.5500
12
     Attorneys for Plaintiffs
13   Auris Health, Inc. and Verb Surgical Inc.

14

15                            UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
17

18   AURIS HEALTH, INC.,                                Case No. 3:21-cv-5337
     VERB SURGICAL INC.
19                                                      VERIFIED COMPLAINT FOR
                                                        DAMAGES AND FOR INJUNCTIVE
20                                Plaintiff,            RELIEF
21          vs.                                         DEMAND FOR JURY TRIAL
22   KALPITKUMAR GAJERA,
23
                                  Defendant.
24

25

26

27

28

     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
            Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 2 of 24




 1          Plaintiffs Auris Health, Inc. (“Auris Health”) and Verb Surgical Inc. (“Verb”) (collectively,

 2   “Plaintiffs”), bring this suit against Defendant Kalpitkumar Gajera (“Gajera” or “Defendant”) and

 3   allege as follows:

 4                                             INTRODUCTION

 5          1.       Plaintiffs bring this action seeking injunctive and equitable relief, as well as damages,

 6   to prevent Gajera from using, disclosing, or distributing their confidential, proprietary, and trade

 7   secret information in his new employment with Noah Medical Corporation (“Noah Medical”), which

 8   was misappropriated by Gajera on his last day of employment with Plaintiffs, and to prevent any

 9   further misappropriation of Plaintiffs’ information by the dozen former employees of Plaintiffs who

10   are currently employed with Noah Medical.

11          2.       Gajera was formerly employed as a Senior Manager of Project Management Office

12   for Software with direct responsibility and knowledge of the highly confidential software, firmware,

13   and robotics controls and algorithms that runs one of the medical robotics platforms that Plaintiffs

14   are currently developing.

15          3.       The project Gajera was working on is under development and the details are highly

16   confidential.

17          4.       Gajera resigned from his employment with one week’s notice.

18          5.       Gajera’s last day of employment with Verb was Friday, June 18, 2021, which was a

19   “Summer Friday,” meaning that Gajera’s team had the afternoon off.

20          6.       On the afternoon of June 18, 2021, without any valid business purpose, Gajera

21   downloaded the entire requirement set for Plaintiffs’ robotics platform.

22          7.       The information Gajera downloaded on his last day of employment provides a

23   roadmap of the features and functionality of Plaintiffs’ robotics system, including the system

24   business requirements, the design input requirements and the customer input requirements. The

25   functionality of these systems is still under development and is highly confidential.

26

27

28
                                                         1
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
            Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 3 of 24




 1          8.      At the time of his resignation, Gajera did not disclose where he would be working

 2   next. Plaintiffs have discovered that Gajera is now employed with Noah Medical Corporation, a

 3   direct competitor of Plaintiffs.

 4          9.      In addition to Gajera, Noah Medical has recently hired nearly a dozen of Plaintiffs’

 5   employees to staff its competing medical robotics business in key positions, placing Plaintiffs’

 6   confidential information at risk.

 7          10.     Through this action, Plaintiffs seek to prevent Gajera from possessing, using, and

 8   distributing their confidential, proprietary, and trade secret information in violation of Gajera’s

 9   contractual obligations, the Defend Trade Secrets Act, and the California Uniform Trade Secrets

10   Act.

11                                                  PARTIES

12          11.     Plaintiff Auris Health, Inc. is a Delaware corporation with its principal place of

13   business in Redwood City, California.

14          12.     Plaintiff Verb Surgical Inc. is a Delaware corporation with its principal place of

15   business in Santa Clara, California.

16          13.     Auris and Verb are part of the Johnson & Johnson Medical Devices Companies and

17   are currently working together on developing a surgical robotics platform called the OTTAVA™

18   system, which Gajera worked on during his employment.

19          14.     Defendant Kalpitkumar Gajera is an individual residing in Union City, CA.

20                                       JURISDICTION AND VENUE

21          15.      This Court has subject matter jurisdiction over the claims asserted herein under 28

22   U.S.C. §§ 1331 and 1367, and 18 U.S.C. § 1836. This Court has supplemental jurisdiction over the

23   state law claims asserted herein because they are related to, arise from a nucleus of operative facts

24   as, and are part of the same case and controversy as Plaintiffs’ federal claim.

25          16.     Venue is proper in this District pursuant to 28 U.S.C. 1391(b) because a substantial

26   part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District.

27

28
                                                         2
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 4 of 24




 1                                      FACTUAL BACKGROUND

 2                    PLAINTIFFS’ PROPRIETARY ROBOTICS TECHNOLOGY

 3          17.     Plaintiffs Auris Health and Verb Surgical are part of the Johnson & Johnson Medical

 4   Devices Companies and are worldwide leaders in the highly competitive medical robotics industry.

 5   Auris and Verb design, develop, manufacture, market, and sell medical robotic systems for use in

 6   diagnostics, such as biopsies, and surgery. Auris has already developed a robot for use in

 7   bronchoscopies to detect lung cancer, and Auris and Verb have been partnering on the development

 8   of a robot for use in surgery. The details of the Auris and Verb collaboration are highly confidential,

 9   and Plaintiffs have purposefully provided very little information publicly given the highly

10   competitive nature of this industry and the race to market.

11          18.     Medical robotics and surgical robotics are highly specialized fields involving the use

12   of robots to engage in providing medical care, including surgery, which involves significant risks

13   and demands detailed, specialized knowledge. For these reasons, Auris and Verb invest time and

14   resources to design, develop, and produce top-quality medical robotics technology, including the

15   software systems that run the robotics technology.

16          19.     The medical robotics industry in which Auris and Verb are engaged is highly

17   competitive. To compete and better serve their customers and the patient community, Auris and

18   Verb invest millions of dollars annually in the development of technologies, platforms, and products

19   designed to optimize patient outcomes and advance medical science. As a result, the protection of

20   Auris’ and Verb’s confidential, proprietary, and trade secret information, business relationships, and

21   goodwill, is vital to protect their investments in their development and commercialization efforts and

22   to prevent competitors or would-be competitors from obtaining an unfair competitive advantage.

23          20.     Auris and Verb protect their business relationships and confidential information by,

24   among other things, requiring employees, as a condition of employment, to agree not to disclose

25   confidential and/or proprietary information and to ensure the return of any such information at the

26   termination of their employment.

27

28
                                                        3
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
            Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 5 of 24




 1           21.     In exchange for executing these agreements, Auris and Verb promise to provide and

 2   do provide their employees with access to their valuable confidential and trade secret information on

 3   a need to know basis, training, access to customer relationships, and related goodwill.

 4           22.     In addition to requiring employees to sign confidentiality and non-disclosure

 5   agreements, Auris and Verb also protect their trade secret and confidential information by storing

 6   them in a physically secure building with a security guard, where employees must sign in to access

 7   the building. Employees must also have a functioning key card, issued and authorized by Plaintiffs,

 8   to gain access to Plaintiffs’ offices.

 9           23.     In addition to these physical security measures, Plaintiffs also protect information

10   stored electronically by requiring users to have validly-issued logins with passwords to log in to

11   Plaintiffs’ systems.

12           24.     Once logged in to Plaintiffs’ systems, users are required to have additional logins and

13   passwords to gain access to software applications in which Plaintiffs store their confidential

14   information, including the software code and software requirements for their robotics platform.

15                     GAJERA’S EMPLOYMENT AND WORK FOR PLAINTIFFS

16           25.     Gajera started working for Verb in April 2019 as a Senior Project Manager with

17   responsibility for software development, earning hundreds of thousands of dollars a year.

18           26.     Verb was a strategic collaboration between Johnson & Johnson and Verily, an

19   Alphabet company.

20           27.     In December 2019, Johnson & Johnson announced that it was acquiring its remaining

21   stake in Verb, after which Verb became part of the Johnson & Johnson Family of Companies.

22           28.     Auris and Verb are currently working on the development of a new surgical robotics

23   platform called the OTTAVA™ system.

24           29.     Plaintiffs have purposefully released very limited information concerning the

25   OTTAVA™ system given the intense competition in the surgical robotics industry.

26

27

28
                                                         4
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
            Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 6 of 24




 1          30.     During his employment, Gajera was directly responsible for the development of the

 2   entire software program for the OTTAVA™ system. As a result, Gajera had broad access to Auris’

 3   and Verb’s confidential and trade secret information to perform his job responsibilities.

 4          31.     Gajera had three direct reports with responsibility for software including robotics and

 5   controls, firmware, and software testing.

 6          32.     Gajera would regularly meet with his direct reports to provide them guidance and

 7   direction, and also frequently connected with directors in charge of software, robotics, and controls.

 8          33.     Gajera was directly responsible for managing the schedules, deliverables, and

 9   milestones for the development of the software, and was keenly aware of the milestones and

10   progress of Plaintiffs’ development efforts.

11          34.     Gajera was responsible for directing the team’s resources to particular portions of the

12   development of the software.

13          35.     Gajera further coordinated the software team’s milestones with program-level

14   milestones for the entire OTTAVA™ project, and participated in cross-program review meetings.

15          36.     Gajera was also responsible for developing and approving documents required to

16   obtain regulatory approval that are kept in Plaintiffs’ design history files, as well as software testing,

17   and all important elements of the robotics program.

18          37.     By virtue of Gajera’s position of trust and responsibility with Plaintiffs, he had

19   significant access to confidential information related to Plaintiffs’ robotics medical technology,

20   including, without limitation, program updates, internal project management, and requirements

21   documents for Plaintiffs’ robotics technology.

22          38.     In particular, the requirements documents outline the software specifications and

23   functionality on different levels, including customer requirements, system requirements, engineering

24   requirements, software requirements, and subsystem requirements.

25          39.     Plaintiffs have invested substantial time and resources in the development of the

26   requirement set for its OTTAVA™ platform, and they would be extremely valuable to a competitor,

27   providing a roadmap of Plaintiffs’ plans for its OTTAVA™ platform as well as the status of

28
                                                         5
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 7 of 24




 1   Plaintiffs’ work on this project. All of these systems are still currently under development and are

 2   highly confidential. Plaintiffs have purposefully refrained from releasing details concerning the

 3   functionality of its OTTAVA™ system.

 4                      GAJERA’S OBLIGATIONS UNDER HIS AGREEMENT

 5          40.     In connection with and in consideration of his employment with Verb, Gajera

 6   executed an Employee Confidential Information and Inventions Assignment Agreement (the

 7   “Agreement”) on or around April 11, 2019, a true and correct copy of which is attached hereto as

 8   Exhibit A.

 9          41.     In his Agreement, Gajera explicitly agreed to hold in confidence and not disclose,

10   use, lecture upon, or publish any of the Company’s Confidential Information, and recognized that all

11   Confidential Information shall be the sole and exclusive property of Company and its assigns. The

12   nondisclosure provision provides as follows:

13          1.1     Nondisclosure; Recognition of Company’s Rights. I understand and acknowledge

14   that my employment by Company creates a relationship of confidence and trust with respect to

15   Company’s Confidential Information (as defined below) and that Company has a protectable interest

16   therein. At all times during and after my employment, I will hold in confidence and will not

17   disclose, use, lecture upon, or publish any of Company’s Confidential Information (defined below),

18   except as may be required in connection with my work for Company, or as expressly authorized by

19   the CEO of the Company. I will obtain the CEO’s written approval before publishing or submitting

20   for publication any material (written, oral, or otherwise) that relates to my work at Company and/or

21   incorporates any Confidential Information. I hereby assign to Company any rights I may have or

22   acquire in any and all Confidential Information and recognize that all Confidential Information shall

23   be the sole and exclusive property of Company and its assigns.

24          42.     Confidential Information is further defined in paragraph 1.2 of the Agreement as

25   follows: “any and all confidential knowledge, data or information related to Company’s business or

26   its actual or demonstrably anticipated research or development, including without limitation (a) trade

27   secrets, inventions, ideas, processes, computer source and object code, data, formulae, programs,

28
                                                       6
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
            Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 8 of 24




 1   other works of authorship, know-how, improvements, discoveries, developments, designs, and

 2   techniques; (b) information regarding products, services, plans for research and development,

 3   marketing and business plans, budgets, financial statements, contracts, prices, suppliers, and

 4   customers; (c) information regarding the skills and compensation of Company’s employees,

 5   contractors, and any other service providers of Company; and (d) the existence of any business

 6   discussions, negotiations, or agreements between Company and any third party.”

 7          43.     Paragraph 4 of the Agreement provides that, upon termination, Gajera would “deliver

 8   to Company all of Company’s property, equipment and documents, together with all copies thereof,

 9   any other material containing or disclosing any Inventions, Third Party Information or Confidential

10   Information and certify in writing that I have fully complied with the foregoing obligation.” Ex. A at

11   ¶ 4.

12          44.     In paragraph 4, Gajera also agreed that he would “not copy, delete, or alter any

13   information contained upon my Company computer or Company equipment before I return it to

14   Company.” Ex. A at ¶ 4. Further, if Gajera “used any personal computer, server, or e-mail system to

15   receive, store, review, prepare or transmit any Company information, [he] agree[d] to provide the

16   Company with a computer-useable copy of all such Confidential Information and then permanently

17   delete and expunge such Confidential Information from those systems; and [he] agree[d] to provide

18   the Company access to [his] system as reasonably requested to verify that the necessary copying

19   and/or deletion is completed.” Id. Gajera promised that he would certify his compliance with the

20   requirements of this paragraph. Id.

21          45.     Accordingly, Gajera was well aware that he should not keep or be in possession of

22   any of Plaintiffs’ confidential information following the termination of his employment.

23          46.     The Agreement signed by Gajera provides that it “shall survive the termination of my

24   employment and the assignment of this Agreement by Company to any successor or other assignee

25   and shall be binding upon my heirs and legal representatives.” Ex. A at ¶ 6.3.

26          47.     In the Agreement, Gajera also acknowledged that “because my services are personal

27   and unique and because I will have access to the Confidential Information of Company, any breach

28
                                                        7
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
              Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 9 of 24




 1   of this Agreement by me would cause irreparable injury to Company for which monetary damages

 2   would not be an adequate remedy, and therefore, will entitle Company to injunctive relief (including

 3   specific performance). The rights and remedies provided to each party in this Agreement are

 4   cumulative and in addition to any other rights and remedies available to such party at law or in

 5   equity.” Ex. A at ¶ 6.6.

 6            48.    At all material times, Auris and Verb acted in accordance with and in reliance on the

 7   Agreement.

 8                  GAJERA’S RESIGNATION AND BREACHES OF HIS AGREEMENT

 9            49.    On June 10, 2021 Gajera provided one week’s notice of his resignation, and his last

10   day of employment was scheduled for June 18, 2021.

11            50.    Gajera did not disclose where he was going to work.

12            51.    June 18, 2021 was a Friday, and it was Gajera’s last afternoon of his last day of

13   employment. It was a “Summer Friday,” and Gajera’s team had been given the afternoon off.

14            52.    Without any business purpose, Gajera downloaded the entire requirement set for the

15   OTTAVA™ platform, including the system and subsystem business requirements, the design input

16   requirements, and the customer input requirements for the entire OTTAVA™ platform. These are

17   highly confidential and proprietary trade secret documents that disclose proprietary information

18   concerning Auris’ and Verb’s surgical robotics system that are under development and are not yet on

19   the market.

20            53.    Upon information and belief, Gajera downloaded these files onto an external hard

21   drive.

22            54.    Immediately following his last day of employment, on Monday, June 21, 2021,

23   Gajera began employment with Noah Medical, a direct competitor of Plaintiffs in the medical

24   robotics industry, including in the surgical robotics space.

25            55.    Accordingly, Gajera was in possession of the complete set of Plaintiffs’ highly

26   confidential system requirements when he began working for his new employer and during the first

27   week of his employment with Noah Medical.

28
                                                        8
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 10 of 24




 1          56.     Upon information and belief, Noah Medical has less than 100 employees. Over the

 2   past twelve months, Noah Medical has hired a dozen of Plaintiffs’ employees to fill key positions

 3   within the Noah Medical organization. For example, the following roles at Noah Medical are held by

 4   former employees of Plaintiffs: Head of Research & Innovation Software; Director, R&D; VP of

 5   Research and Innovation; Senior Director of Operations; Senior Manufacturing Manager; Senior

 6   Systems Manufacturing Engineer; and Senior Director, Product Strategy & Clinical Engineering.

 7          57.     Each of these individuals was bound by ongoing confidentiality and nondisclosure

 8   obligations like Gajera’s. Having these individuals work together on a competitive project places

 9   Plaintiffs’ confidential information at increased risk. Knowledge of Plaintiffs’ systems, processes

10   and confidential development plans would provide substantial competitive advantage to Noah

11   Medical.

12          58.     On June 24, 2021, Plaintiffs sought the required assurances from Gajera that he had

13   complied with paragraph 4 and would provide the required certifications that he had returned

14   Plaintiffs’ Confidential information, including on any personal devices or accounts used during his

15   employment.

16          59.     In response, Gajera conceded to violating the Agreement. Following Plaintiffs’

17   advising Gajera of their discovery of his downloading their information on his last day of work,

18   Gajera admitted to downloading and transferring Plaintiffs’ system requirements to an external hard

19   drive and claimed that thereafter he copied the requirements back onto his Plaintiffs-issued laptop

20   and returned it.

21          60.     Following the Plaintiffs’ inquiries regarding the use of its information, Gajera sent the

22   external hard drive to Plaintiffs’ forensic experts for inspection and has not yet agreed that Plaintiffs

23   may inspect these external drives.

24          61.     On June 25, 2021, Plaintiffs sought similar assurances from Noah Medical, having

25   learned that Gajera was working for this direct competitor. In response, Noah Medical has placed

26   Gajera on leave pending resolution of these issues and has taken possession of the Noah Medical-

27   issued laptop it provided to Gajera.

28
                                                         9
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 11 of 24




 1          62.     Unless enjoined, Gajera may continue to benefit from his unlawful conduct and may

 2   imminently inflict substantial and irreparable harm on Plaintiffs, including through ongoing use of

 3   confidential and trade secret information and Gajera’s violations of his Agreement.

 4                                                  COUNT I

 5         VIOLATION OF THE DEFEND TRADE SECRETS ACT, 18 U.S.C. § 1836 et seq.

 6          63.     Plaintiffs incorporate all of the above paragraphs as though fully set forth herein.

 7          64.     Gajera misappropriated Plaintiffs’ Confidential Information, including the entire set

 8   of confidential requirements for Plaintiffs’ cutting-edge robotics technology, all of which constitute

 9   protectable trade secrets, owned by Plaintiffs, as set forth in 18 U.S.C. § 1839(3).

10          65.     At all material times, Plaintiffs’ Confidential Information has been, or has been

11   related to, a product or service used in, or intended for use in, interstate or foreign commerce.

12          66.     At all material times, Plaintiffs’ Confidential Information has derived independent

13   economic value, actual or potential, from not being generally known to, and not being readily

14   ascertainable through proper means by, another person who can obtain economic value from the

15   disclosure or use of the information.

16          67.     At all material times, Plaintiffs took reasonable measures to keep their Confidential

17   Information secret, including by, among other things, requiring their employees to sign agreements

18   containing confidentiality covenants and by taking other reasonable measures described above,

19   including physical and electronic barriers to access Confidential Information.

20          68.     Other than through Gajera’s improper disclosure, the trade secrets are not known to

21   third parties and are not readily ascertainable by proper means to person who could derive value

22   from their disclosure or use.

23          69.     Gajera’s misappropriation was intentional, knowing, willful, malicious, fraudulent,

24   and oppressive.

25          70.     Gajera misappropriated Plaintiffs’ trade secrets by improper means and without

26   authorization, including by downloading Confidential Information from Plaintiffs’ systems on his

27   last date of employment, putting that Confidential Information on an external hard drive, and taking

28
                                                        10
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 12 of 24




 1   it into his personal possession when he knew or had reason to know that he was using improper

 2   means to do so.

 3           71.     Gajera had no business purpose for accessing or downloading this information on the

 4   afternoon of his last day of employment.

 5           72.     Gajera continued to misappropriate Plaintiffs’ trade secrets and had access and

 6   possession to them during his first week of employment with Noah Medical. As of June 25, 2021,

 7   Noah Medical was on notice of Gajera’s misappropriation of Plaintiffs’ trade secrets.

 8           73.     Gajera’s acquisition, disclosure, and use of trade secrets constitutes misappropriation

 9   because, at the time of such use and disclosure, he knew or should have known of his confidentiality

10   and loyalty obligations under the Agreement.

11           74.     Gajera’s current and continued misappropriation of Plaintiffs’ trade secrets is reckless

12   and malicious. Gajera knows of the confidentiality restrictions on Plaintiffs’ trade secrets.

13           75.     If Gajera is not enjoined from using or disclosing Plaintiffs’ trade secrets, there is an

14   imminent risk that he will continue to misappropriate or use Plaintiffs’ Confidential Information for

15   his own benefit and the benefit of his new employer and/or to Plaintiffs’ detriment.

16           76.     As a direct and proximate result of Gajera’s conduct, Plaintiffs have suffered, and if

17   Gajera’s conduct is not stopped, will continue to suffer severe competitive harm, irreparable injury,

18   and significant damages.

19           77.     Due to Gajera’s willful, malicious, and unlawful conduct, Plaintiffs demand and are

20   entitled to compensatory damages, exemplary damages, and attorney’s fees and costs in amounts to

21   be proven at trial.

22           78.     Because Plaintiffs’ damages cannot be adequately compensated through remedies at

23   law alone, Plaintiffs also seek preliminary and permanent injunctive relief to prevent Gajera from

24   continuing to possess, disclose or use Plaintiffs’ Confidential Information and for expedited

25   discovery to recover Confidential Information from Gajera and from anyone to whom he wrongfully

26   conveyed or disclosed such information.

27

28
                                                         11
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 13 of 24




 1          79.     By reason of the above-alleged acts and the conduct of Gajera, Plaintiffs have been

 2   damaged, and will continue to suffer irreparable harm absent injunctive relief from this Court.

 3                                                  COUNT II

 4                VIOLATION OF CALIFORNIA UNIFORM TRADE SECRETS ACT,

 5                                       CIVIL CODE § 3426, et seq.

 6          80.     Plaintiffs incorporate all of the above paragraphs as though fully set forth herein.

 7          81.     Gajera misappropriated Plaintiffs’ Confidential Information, including the entire set

 8   of confidential requirements files for Plaintiffs’ cutting-edge robotics technology, all of which

 9   constitute protectable trade secrets, owned by Plaintiffs, as set forth in Cal. Civ. Code § 3426.1(d).

10          82.     At all material times, Plaintiffs’ Confidential Information has derived independent

11   economic value, actual or potential, from not being generally known to, and not being readily

12   ascertainable through proper means by, another person who can obtain economic value from the

13   disclosure or use of the information.

14          83.     At all material times, Plaintiffs took reasonable measures to keep their Confidential

15   Information secret, including by, among other things, requiring its employees to sign agreements

16   containing confidentiality covenants and by taking other reasonable measures described above,

17   including physical and electronic barriers to access Confidential Information.

18          84.     Other than through Gajera’s improper disclosure, the trade secrets are not known to

19   others and are not readily ascertainable by proper means to other persons who could derive value

20   from their disclosure or use.

21          85.     Gajera’s misappropriation was intentional, knowing, willful, malicious, fraudulent,

22   and oppressive. Gajera misappropriated Plaintiffs’ trade secrets by improper means and without

23   authorization, including by downloading Confidential Information from Plaintiffs’ systems on his

24   last date of employment, putting that Confidential Information on an external hard drive, and taking

25   it into his personal possession when he knew or had reason to know that he was using improper

26   means to do so. Gajera had no business purpose for accessing or downloading this information on

27   the afternoon of his last day of employment.

28
                                                        12
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 14 of 24




 1          86.     Gajera continued to misappropriate Plaintiffs’ trade secrets and had access and

 2   possession to them during his first week of employment with Noah Medical. As of June 25, 2021,

 3   Noah Medical was on notice of Gajera’s misappropriation of Plaintiffs’ trade secrets.

 4          87.     Gajera’s disclosure and use of trade secrets constitutes misappropriation because, at

 5   the time of such use and disclosure, he knew or should have known of his confidentiality and loyalty

 6   obligations under the Agreement.

 7          88.     Gajera’s current and continued misappropriation of Plaintiffs’ trade secrets is reckless

 8   and malicious. Gajera knows of the confidentiality restrictions on Plaintiffs’ trade secrets.

 9          89.     If Gajera is not enjoined from using or disclosing Plaintiffs’ trade secrets, there is an

10   imminent risk that he will continue to misappropriate or use Plaintiffs’ Confidential Information for

11   his own benefit and the benefit of his new employer and/or to Plaintiffs’ detriment.

12          90.     As a direct and proximate result of Gajera’s conduct, Plaintiffs have suffered, and if

13   Gajera’s conduct is not stopped, will continue to suffer severe competitive harm, irreparable injury,

14   and significant damages. Due to Gajera’s willful, malicious, and unlawful conduct, Plaintiffs

15   demand and are entitled to compensatory damages, exemplary damages, and attorney’s fees and

16   costs in amounts to be proven at trial.

17          91.     Because Plaintiffs’ damages cannot be adequately compensated through remedies at

18   law alone, Plaintiffs also seek preliminary and permanent injunctive relief to prevent Gajera from

19   continuing to possess, disclose or use Plaintiffs’ Confidential Information and for expedited

20   discovery to recover Confidential Information from Gajera and from anyone to whom Gajera

21   wrongfully conveyed or disclosed such information. By reason of the above-alleged acts and the

22   conduct of Gajera, Plaintiffs have been damaged, and will continue to suffer irreparable harm absent

23   injunctive relief from this Court.

24                                                COUNT III

25                                        BREACH OF CONTRACT

26          92.     Plaintiffs incorporate all of the above paragraphs as though fully set forth herein.

27

28
                                                        13
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 15 of 24




 1          93.     Verb and Gajera entered into the Agreement on or about April 11, 2019 where Gajera

 2   understood and acknowledged that his employment “creates a relationship of confidence and trust

 3   with respect to Company’s Confidential Information . . . and that Company has a protectable interest

 4   therein” and in which he agreed to “hold in confidence” and not “disclose, use, lecture upon, or

 5   publish any of Company’s Confidential Information.” Ex. A. Gajera further agreed to return all

 6   information and property upon the termination of his employment, and to provide certifications of

 7   his compliance with the provisions of the Agreement.

 8          94.     Gajera breached the Agreement by, without limitation: wrongfully and without

 9   authorization acquiring, possessing, using, and/or disclosing Plaintiffs’ Confidential Information for

10   his benefit; intentionally taking Plaintiffs’ information and uploading it onto an external hard drive;

11   and by continuing to possess Plaintiffs’ Confidential Information during his employment with a

12   direct competitor. Gajera has also failed to provide the certifications of compliance with paragraph 4

13   of the Agreement.

14          95.     Gajera’s breach of the Agreement has caused Plaintiffs to suffer damages to be fully

15   determined at trial.

16          96.     Because Plaintiffs’ damages cannot be adequately compensated through remedies at

17   law alone, Plaintiffs also seek preliminary and permanent injunctive relief to recover its Confidential

18   Information from Gajera and from anyone to whom Gajera wrongfully conveyed or disclosed such

19   information, and to prohibit Gajera from continuing to disclose and use Plaintiffs’ Confidential

20   Information. Plaintiffs have been deprived of their rights in their property and will continue to suffer

21   irreparable harm absent injunctive relief from this Court.

22                                      DEMAND FOR JURY TRIAL

23          Plaintiffs Auris Health, Inc. and Verb Surgical Inc. demand a jury trial on all causes of action

24   triable by jury in the above complaint.

25                                          PRAYER FOR RELIEF

26          WHEREFORE Plaintiffs respectfully request the following:

27          1.      Plaintiffs’ attorney’s fees;

28
                                                        14
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 16 of 24




 1          2.      All costs incurred in this suit;

 2          3.      Compensatory damages;

 3          4.      Actual damages that Plaintiffs are entitled to recover as a result of Defendant Gajera’s

 4   violation of the Agreement;

 5          5.      Incidental, consequential, and punitive damages, including enhanced damages, as

 6   permitted by law;

 7          6.      Such other and further relief as the Court deems just and proper; and

 8          7.      That a temporary restraining order, preliminary, and permanent injunction be entered

 9   against Gajera and all persons or entities acting in concert with them:

10                  A.      prohibiting Gajera from possessing, using, disclosing, or transmitting any of

11                          Plaintiffs’ Confidential Information and/or trade secrets;

12                  B.      prohibiting Gajera from violating the terms of the Agreement;

13                  C.      requiring Gajera to account for and immediately return all documents, records,

14                          and materials containing or reflecting such Confidential Information, and all

15                          copies thereof;

16                  D.      requiring Gajera to ensure that Plaintiffs’ Confidential Information does not

17                          exist on Gajera’s computers, smartphones, devices, e-mail accounts, cloud

18                          storage services, or other repositories of electronic information;

19                  E.      prohibiting Gajera from destroying, altering, transmitting, or moving any

20                          documents in whatever form, that may contain or reflect any of Plaintiffs’

21                          Confidential Information or trade secrets;

22                  F.      requiring Gajera to provide a written acknowledgement confirming that he has

23                          returned all of Plaintiffs’ Confidential Information and trade secrets; and

24                  G.      prohibiting or requiring any and all other such acts as the Court deems

25                          appropriate for injunctive relief.

26

27

28
                                                        15
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
          Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 17 of 24




 1   DATED: July 12, 2021           BLANK ROME LLP
 2

 3
                                    By: /s/ Natalie Alameddine
 4                                      Howard M. Knee
 5                                      Natalie Alameddine
                                        Attorneys for Plaintiffs
 6                                      Auris Health, Inc. and Verb Surgical Inc.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            16
     VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND DEMAND FOR JURY TRIAL
Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 18 of 24
Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 19 of 24




           EXHIBIT A
Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 20 of 24
Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 21 of 24
Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 22 of 24
Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 23 of 24
Case 3:21-cv-05337-SK Document 1 Filed 07/12/21 Page 24 of 24
